Cook, J.,
concurring in part and dissenting in part. Although I concur with the court’s opinion, I believe it illustrates the absence of good ground to support this action for an extraordinary writ. I would, sua sponte, find the filing.of this action to be a violation of Civ.R. 11 and impose sanctions of $500 on counsel for relator. Had opposing counsel moved before judgment for an award of fees, I would have granted the sanction of payment of the respondents’ reasonable attorney fees.
Moyer, C.J., concurs in the foregoing opinion.